R.B. Conway & Sons, Inc. v New York City Dept. of Parks & Recreation (2016 NY Slip Op 00747)





R.B. Conway & Sons, Inc. v New York City Dept. of Parks & Recreation


2016 NY Slip Op 00747


Decided on February 4, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 4, 2016

Saxe, J.P., Moskowitz, Richter, Feinman, JJ.


103 111994/10

[*1]R.B. Conway & Sons, Inc., Plaintiff,
vNew York City Department of Parks and Recreation, et al., Defendants, Primer Construction Corp., et al., Defendants-Appellants, Victor A. Gordon, P.E., P.C., Defendant-Respondent.


Canfield Madden & Ruggiero LLP, Garden City (Liliya Abramchayeva of counsel), for appellants.

Judgment, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered January 7, 2015, to the extent it brings up for review an order, same court and Justice, entered June 23, 2014, which, among other things, upon a search of the record, sua sponte dismissed defendants-appellants' (the Primer Construction defendants') cross claim for contribution against defendant Victor A. Gordon, P.E., P.C., unanimously reversed, on the law, without costs, and the cross claim reinstated.
The motions before Supreme Court did not raise any issue with respect to the Primer Construction defendants' cross claim for contribution against Gordon, a nonmoving party. Accordingly, Supreme Court lacked the authority to search the record and dismiss that cross claim (see Castlepoint Ins. Co. v Moore, 109 AD3d 718, 719 [1st Dept 2013]; see also Dunham v Hilco Constr. Co., 89 NY2d 425, 429-430 [1996]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 4, 2016
CLERK